          Case 1:18-cv-04596-VEC Document 67 Filed 01/13/20 Page 1 of 2



MEMO ENDORSED
                                                                      January 10, 2020

 By ECF
                                                            USDC SDNY
 Honorable Valerie E. Caproni                               DOCUMENT
 United States District Judge                               ELECTRONICALLY FILED
 Thurgood Marshall United States Courthouse                 DOC #:
 40 Foley Square                                            DATE FILED: 1/13/2020
 New York, NY 10007

                Re:     Natural Resources Defense Council, Inc., et al. v. U.S. Department of
                        the Interior, et al., 18-CV-4596 (VEC), consolidated with National
                        Audubon Society, et al. v. U.S. Department of the Interior, et al., 18-
                        CV-4601 (VEC), and State of New York, et al. v. U.S. Department
                        of the Interior, et al., 18-CV-8084 (VEC)

 Dear Judge Caproni:

         Plaintiffs in the above-captioned consolidated cases jointly submit this letter
 respectfully requesting leave to file, at the conclusion of summary judgment
 briefing, a joint appendix containing copies of those portions of the administrative
 record that are cited or otherwise relied upon in the parties’ summary judgment
 briefs, should the Court deem such an appendix useful. Defendants do not object to
 this request.

       Pursuant to this Court’s order of November 18, 2019, ECF No. 62, briefing
 on the parties’ cross-motions for summary judgment will run from January 17 to
 May 1, 2020. 1 Pursuant to this Court’s order of November 20, 2019, ECF No. 64,
 Defendants on November 21, 2019 filed the administrative record in this case, in
 hard copy format and via CD-ROM. See ECF No. 65.

         Assuming the Court would prefer that relevant excerpts of the administrative
 record be electronically filed via ECF, Plaintiffs respectfully request leave to file a
 joint appendix—within 7 days of the conclusion of summary judgment briefing (that
 is, by May 8, 2020)—containing copies of those portions of the administrative
 record that are cited or otherwise relied upon in any of the parties’ summary
 judgment briefs. See, e.g., D.D.C. Local Civil Rule 7(n). This procedure would avoid
 duplicative filing of administrative record documents cited in different parties’
 briefs.



 1
  Specifically, Plaintiffs’ motions for summary judgment are due January 17, 2020; Defendants’
 cross-motion for summary judgment and opposition to Plaintiffs’ motions is due March 2, 2020;
 Plaintiffs’ replies in support of their motions and oppositions to Defendants’ cross-motion are due
 April 1, 2020; and Defendants’ reply in support of their cross-motion is due May 1, 2020.
             Case 1:18-cv-04596-VEC Document 67 Filed 01/13/20 Page 2 of 2



           Should the Court grant leave to file a joint appendix in this manner, Plaintiffs
    would also respectfully request a short, corresponding 7-day extension of the
    deadline to deliver courtesy copies of all papers relevant to the cross-motions—as
    required by Paragraph 4.C of the Court’s Individual Practices in Civil Cases—so
    that the joint appendix could be included in those papers. This extension would
    move the deadline for delivering courtesy copies from May 4 to May 11, 2020.
    Defendants do not object to this request.

           We thank the Court for its consideration of and attention to these matters.



                                               Respectfully submitted,

    /s/ Eric R. Glitzenstein                   /s/ Ian Fein
    Eric R. Glitzenstein                       Ian Fein
    Center for Biological Diversity            Natural Resources Defense Council
    202-849-8401 ext. 109                      415-875-6147
    eglitzenstein@biologicaldiversity.org      ifein@nrdc.org

    Counsel for Audubon Plaintiffs             Counsel for NRDC Plaintiffs


                                               FOR THE STATE OF NEW YORK

Application GRANTED.                           LETITIA JAMES
                                               Attorney General
SO ORDERED.
                                               By: /s/ Matthew Eisenson
                                                   Matthew Eisenson
                                                   Assistant Attorney General
                          1/13/2020                212-416-8446
HON. VALERIE CAPRONI                               matthew.eisenson@ag.ny.gov
UNITED STATES DISTRICT JUDGE
                                               Counsel for the States



    cc:    ECF service list




                                               2
